Citation Nr: 0917471	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran had several periods of active service totaling 
thirteen years, two months, and 26 days, between June 1942 
and July 1957.  He died in August 2001.  The appellant in 
this case is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for the 
cause of the Veteran's death.  

A hearing at the RO was held in February 2006 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In July 2006, the Board remanded the matter for due process 
considerations.  As set forth in more detail below, another 
remand of this matter is unfortunately required.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

VA regulations specify that an appellant must be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person.  38 C.F.R. § 20.600 (2008).  

For reasons discussed in detail in its July 2006 remand, the 
Board determined that the RO had failed to comply with the 
due process requirements regarding the appellant's 
representation.  Thus, the Board remanded the matter for 
corrective action, including affording the appellant's 
representative the opportunity to prepare a VA Form 646 in 
support of her appeal.  

Unfortunately, the RO failed to comply with the Board's 
remand instructions in this regard.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
compliance with remand instructions is neither optional nor 
discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  For these reasons, another remand is necessary.

Additionally, the Board notes that since this matter was 
remanded by the Board in July 2006, the United States Court 
of Appeals for Veterans Claims (Court) has provided 
additional guidance with respect to VA's notification 
obligations in the context of a claim for Dependency and 
Indemnity Compensation benefits, such as this case.  The 
notice must include:  (1) a statement of the conditions, if 
any, for which the Veteran was service connected at the time 
of his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 
(2007).

A review of the record in this case indicates that the RO 
failed to provided the appellant with the required 
notification.  Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The appellant and her representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the evidence and 
information required to substantiate her 
claim for DIC benefits in accordance with 
Hupp v. Nicholson, 21 Vet. App. 342, 352- 
53 (2007).

2.  In accordance with applicable 
procedure, the RO should provide the 
appellant's representative with the 
opportunity to review the claims folder 
and prepare a VA Form 646, or written 
argument in lieu thereof.

3.  After conducting any additional 
development deemed necessary based on any 
response to the Hupp notification letter, 
the RO should readjudicate the claim, 
considering all the evidence of record.  
If the decision remains unfavorable, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




